        Case 2:19-cv-00428-APG-BNW Document 55 Filed 04/21/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   SIPDA REVOCABLE TRUST,                    )
                                               )
 8                     Plaintiff,              )                  Case No. 2:19-cv-00428-APG-BNW
                                               )
 9   vs.                                       )                  ORDER
                                               )
10   THE PARKING REIT, INC., et al.,           )
                                               )
11                     Defendants.             )
     __________________________________________)
12
13          In reviewing the docket in this case, it has come to the Court’s attention that the parties
14   have not filed a proposed discovery plan and scheduling order. The parties’ proposed discovery
15   plan and scheduling order was due on 2/23/2020. (See ECF No. 38.)
16          IT IS THEREFORE ORDERED that by May 6, 2020, the parties must meet and confer and
17   file a proposed discovery plan and scheduling order.
18
19          DATED: April 21, 2020
20
                                                   ______________________________________
21                                                 Brenda Weksler
                                                   United States Magistrate Judge
22
23
24
25
26
27
28
